Citation Nr: 0911974	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  05-29 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including secondary to service-
connected bilateral defective hearing and/or tinnitus.  

2.  Entitlement to an initial evaluation in excess of 10 
percent from June 14, 2004, and in excess of 40 percent from 
September 2, 2005, for bilateral defective hearing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from September 1956 to 
February 1957, from April 1958 to January 1960, and from June 
1960 to June 1964.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2004 decision by 
the RO which, in part, granted service connection for 
bilateral defective hearing and assigned a 10 percent 
evaluation; effective from June 14, 2004, the date of receipt 
of claim, and denied service connection for left knee, left 
ankle, right foot, bone condition, skin disorder, and a 
psychiatric disorder.  In February 2007, a hearing was held 
at the RO before the undersigned member of the Board.  By 
rating action in February 2006, the RO assigned an increased 
rating to 40 percent for bilateral defective hearing; 
effective from September 2, 2005.  

In January 2008, the Board denied service connection for left 
knee, right foot and a bone condition and remanded the four 
remaining issues on appeal for additional development.  By 
rating action in November 2008, the RO granted service 
connection for a left ankle disability, a left ankle scar and 
a skin disorder.  The Veteran and his representative were 
notified of this decision and did not appeal.  Accordingly, 
the only issues remaining on appeal are service connection 
for a psychiatric disorder and an increased rating for 
bilateral defective hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's appeal.  

As indicated above, the Board remanded the appeal in January 
2008, in part, for VA examinations to determine the current 
severity of the Veteran's defective hearing and whether he 
had a psychiatric disorder secondary to his service-connected 
defective hearing and/or tinnitus.  Although the Veteran was 
afforded appropriate VA examinations, no further action was 
undertaken with respect to these two issues.  That is, the 
AMC did not readjudicate the claims or promulgate a 
supplemental statement of the case (SSOC).  

A remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders are not complied with, the 
Board errs in failing to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  Because there was not complete 
compliance with the remand instructions, the Board is 
compelled to remand the appeal for appropriate adjudicatory 
consideration of the Veteran's claims and the promulgation of 
an SSOC.  Id; see also 38 C.F.R. §§ 19.9, 19.31(c) (2008).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

The AMC should readjudicate the merits of 
the claims as set forth on the title page 
of this decision based on all the 
evidence of record, including any 
additional information obtained since the 
January 2008 remand, and all governing 
legal authority.  This should include 
consideration of whether any identified 
psychiatric disorder is proximately due 
to or the result of, or aggravated by the 
service-connected bilateral defective 
hearing and/or tinnitus.  The provisions 
of Allen v. Brown, 7 Vet. App. 439 (1995) 
should be considered.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case, which should include the old and 
the revised regulations pertaining to 
secondary service connection, and given 
the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

